Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael L. Teich [703-668-8048] on 06/16/2021.
The application has been amended as follows: 

Cancel Claims 3, 17-18 and 23.

Claim 1. (Currently Amended) An image sensor comprising:
a first column line and a second column line extending in a first direction and being adjacent to each other in a second direction intersecting with the first direction;
a plurality of pixel groups each connected to respective ones of the first column line and the second column line, the plurality of pixel groups each including a plurality of pixels;

a switching circuit configured to operate in the first operational mode to,
connect the first column line to the first current circuit and connect the second column line to the second current circuit while disconnecting the first column line from the second current circuit and disconnecting the second column line from the first current circuit during a first time period,
connect the first column line to the second current circuit and connect the second column line to the first current circuit while disconnecting the first column line from the first current circuit and disconnecting the second column line from the second current circuit during a second time period subsequent to the first time period such that the first column line and the second column line are each connected to different ones of the first current circuit and the second current circuit during different ones of the first time period and the second time period, and
connect the first column line to the first current circuit and connect the second column line to the second current circuit, during a third time period subsequent to the second time period.

Claim 21. (Currently Amended) An image sensor comprising:
a first column line and a second column line extending in a first direction and being adjacent to each other in a second direction intersecting with the first direction;
a plurality of pixels each connected to respective ones of the first column line and the second column line;
a readout circuit configured to obtain a reset voltage and a pixel voltage from each of the plurality of pixels;
a bias circuit including,
a first current circuit configured to output a first bias current, the first current circuit including a plurality of first transistors, and
a second current circuit configured to output a second bias current, the second current circuit including a plurality of second transistors, the plurality of second transistors having substantially a same size as the plurality of first transistors;
a switching circuit configured to, during two sequential time periods, connect the first column line and the second column line to different ones of the first current circuit and the second current circuit while disconnecting the first column line and the second column line from another one of the first current circuit and the second current circuit by,
connecting the first current circuit to the first column line and connecting the second current circuit to the second column line, in response to the readout circuit obtaining the reset voltage and the pixel voltage through the first column line, and
connecting the first current circuit to the second column line and connecting the second current circuit to the first column line, in response to the readout circuit obtaining the reset voltage and the pixel voltage through the second column line; and
a current mirror circuit including,
a first current mirror circuit configured to control the first current circuit to output the first bias current, and
a second current mirror circuit configured to control the second current circuit to output the second bias current.

Claim 24. (Currently Amended) The image sensor of claim [[23]] 21, wherein, when the readout circuit is connected to the first column line and is separated from the second column line, the first bias current is greater than the second bias current.

Claim 25. (Currently Amended) The image sensor of claim [[23]] 21, wherein, when the readout circuit is connected to the first column line and the second column line, the first bias current is substantially same as the second bias current.

Allowable Subject Matter
Claims 1-2, 4-7, 10-16, 21 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “connect the first column line to the first current circuit and connect the second column line to the second current circuit, during a third time period subsequent to the second time period” in context with other limitations of the amended claim 1 as listed above.
The prior arts fail to disclose or fairly suggest “connecting the first current circuit to the first column line and connecting the second current circuit to the second column line, in response to the readout circuit obtaining the reset voltage and the pixel voltage through the first column line, and
connecting the first current circuit to the second column line and connecting the second current circuit to the first column line, in response to the readout circuit obtaining the reset voltage and the pixel voltage through the second column line” in context with other limitations of the amended claim 21 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894